IN THE
                        TENTH COURT OF APPEALS

                               No. 10-13-00058-CR

THOMAS DUANE BLANCHARD,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee


                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 12-02861-CRF-272


                         MEMORANDUM OPINION


       Thomas Duane Blanchard appealed his conviction for possession of a controlled

substance, methamphetamine. See TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West

2010). He has now filed a motion to dismiss his appeal which he and his attorney

signed.

       Blanchard’s motion is granted, and this appeal is dismissed. TEX. R. APP. P.

42.2(a).

                                       TOM GRAY
                                       Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 30, 2014
Do not publish
[CR25]




Blanchard v. State                             Page 2